Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory device, comprising a metal structure; a first dielectric layer surrounding the metal structure; a bottom electrode in contact with a top surface of the metal structure; a second dielectric layer surrounding the bottom electrode, wherein a top surface of the bottom electrode is higher than a top surface of the second dielectric layer, and a width of a first portion of the bottom electrode above the top surface of the second dielectric layer is narrower than a width of a second portion of the bottom electrode below the top surface of the second dielectric layer; a resistance switching layer over the bottom electrode; and a top electrode over the resistance switching layer (claim 1);
Additionally, the prior arts also fail to disclose that such second dielectric layer laterally surrounding the bottom electrode, wherein a sidewall of the bottom electrode extends beyond a top surface of the second dielectric layer, and the sidewall of the bottom electrode above the top surface of the second dielectric layer extends at an obtuse angle relative to the top surface of the second dielectric layer (claim 21);
, wherein the resistance switching layer is higher on the bottom electrode than on the second dielectric layer (claim 27).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827